Exhibit 99(b) Page 1 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THREE MONTHS ENDED OCTOBER 27, 2, 2012 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales October 27, October 28, % Over October 27, October 28, (Under) Net sales $ 7.7 % 100.0 % 100.0 % Cost of sales 8.7 % 82.7 % 81.9 % Gross profit 3.0 % 17.3 % 18.1 % Selling, general and administrative expenses ) % 10.2 % 11.0 % Income from operations 7.9 % 7.1 % 7.1 % Interest expense 99 ) % 0.1 % 0.2 % Interest income ) ) 6.3 % ) % ) % Other expense 76 194.7 % 0.3 % 0.1 % Income before income taxes 6.2 % 6.8 % 6.9 % Income taxes* ) N.M. 35.7 % ) % Net income $ ) % 4.4 % 12.6 % Net income per share-basic $ $ ) % Net income per share-diluted $ $ ) % Average shares outstanding-basic ) % Average shares outstanding-diluted 0.3 % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales October 27, October 28, % Over October 27, October 28, (Under) Income before income taxes (see above) $ 6.2 % 6.8 % 6.9 % Adjusted Income taxes (2)* 10.4 % 15.6 % 15.0 % Adjusted net income 5.5 % 5.8 % 5.9 % Adjusted net income per share-basic $ $ 3.1 % Adjusted net income per share-diluted $ $ 6.5 % Average shares outstanding-basic ) % Average shares outstanding-diluted 0.3 % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $50.7 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 2 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE SIX MONTHS ENDED OCTOBER 27, 2, 2012 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) SIX MONTHS ENDED Amounts Percent of Sales October 27, October 28, % Over October 27, October 28, (Under) Net sales $ 4.4 % 100.0 % 100.0 % Cost of sales 5.2 % 82.0 % 81.4 % Gross profit 1.2 % 18.0 % 18.6 % Selling, general and administrative expenses ) % 10.2 % 11.0 % Income from operations 8.5 % 7.8 % 7.5 % Interest expense ) % 0.2 % 0.3 % Interest income ) ) ) % ) % ) % Other expense 409.1 % 0.4 % 0.1 % Income before income taxes 4.5 % 7.4 % 7.3 % Income taxes* ) N.M. 38.9 % ) % Net income $ ) % 4.5 % 8.8 % Net income per share-basic $ $ ) % Net income per share-diluted $ $ ) % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXESAND EARNINGS PER SHARE (1) SIX MONTHS ENDED Amounts Percent of Sales October 27, October 28, % Over October 27, October 28, (Under) Income before income taxes (see above) $ 4.5 % 7.4 % 7.3 % Adjusted Income taxes (2)* 8.7 % 15.6 % 15.0 % Adjusted net income 3.8 % 6.2 % 6.2 % Adjusted net income per share-basic $ $ 5.9 % Adjusted net income per share-diluted $ $ 4.5 % Average shares outstanding-basic ) % Average shares outstanding-diluted ) % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $50.7 million in net operating loss carryforwards.Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China.See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 3 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS OCTOBER 27, 2013, OCTOBER 28, 2, 2013 Unaudited (Amounts in Thousands) Amounts Increase October 27, October 28, (Decrease) * April 28, Dollars Percent Current assets Cash and cash equivalents $ 3.4 % Short-term investments 18.7 % Accounts receivable 20.6 % Inventories 17.3 % Deferred income taxes 73.3 % Income taxes receivable - - - 0.0 % Other current assets 55.5 % Total current assets 18.0 % Property, plant & equipment, net ) ) % Goodwill - 0.0 % Deferred income taxes ) ) % Other assets 58.4 % Total assets $ 9.7 % Current liabilities Current maturities of long-term debt $ ) ) % Line of credit - ) ) % Accounts payable - trade 22.9 % Accounts payable - capital expenditures 66 ) ) % Accrued expenses 10.0 % Income taxes payable - current ) ) % Total current liabilities 13.8 % Income taxes payable - long-term ) ) % Deferred income taxes 486.0 % Line of credit - 100.0 % - Long-term debt , less current maturities ) ) % Total liabilities 16.3 % Shareholders' equity 6.4 % Total liabilities and shareholders' equity $ 9.7 % Shares outstanding 41 0.3 % *Derived from audited financial statements. Page 4 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIXMONTHS ENDED OCTOBER 27, 2, 2012 Unaudited (Amounts in Thousands) SIX MONTHS ENDED Amounts October 27, October 28, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net incometo net cash provided by operating activities: Depreciation Amortization of other assets 81 Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) Gain on sale of equipment ) - Foreign currency exchange losses (gains) ) Changes in assets and liabilities, net of effects of acquisition of assets: Accounts receivable ) Inventories ) ) Other current assets ) Other assets ) ) Accounts payable-trade ) Accrued expenses ) Accrued restructuring - ) Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash paid for acquisition of assets ) - Proceeds from the sale of equipment - Payments on life insurance policies ) - Purchase of short-term investments ) ) Proceeds from the sale of short-term investments - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit - Payments on lines of credit - ) Payments on long-term debt ) ) Proceeds from common stock issued 64 Common stock shares repurchased - ) Dividends paid ) ) Debt issance costs ) - Excess tax benefit related to stock-based compensation 60 Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Free Cash Flow (1) $ $ (1) Free Cash Flow reconciliation is as follows: FY 2014 FY 2013 A) Net cash provided by operating activities $ $ B) Minus:Capital Expenditures ) ) C) Add: Proceeds from the sale of equipment - D) Minus:Payments on life insurance policies ) - E) Add: Excess tax benefit related to stock-based compensation 60 F) Effect of exchange rate changes on cash and cash equivalents ) ) $ $ Page 5 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED OCTOBER 27, 2, 2012 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales October 27, October 28, % Over October 27, October 28, Net Sales by Segment (Under) Mattress Fabrics $ 1.6 % 57.1 % 60.6 % Upholstery Fabrics 17.0 % 42.9 % 39.4 % Net Sales $ 7.7 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ ) % 18.2 % 19.0 % Upholstery Fabrics 13.3 % 16.2 % 16.8 % Gross Profit $ 3.0 % 17.3 % 18.1 % Selling, General and Administrative Expensesby Segment Percent of Sales Mattress Fabrics $ 8.1 % 6.5 % 6.1 % Upholstery Fabrics 0.4 % 10.5 % 12.2 % Unallocated Corporate expenses ) % 2.0 % 2.5 % Selling, General and Administrative Expenses $ ) % 10.2 % 11.0 % Operating Income (loss) by Segment Operating Income (Loss)Margin Mattress Fabrics $ ) % 11.7 % 12.9 % Upholstery Fabrics 47.6 % 5.8 % 4.6 % Unallocated corporate expenses ) ) ) % ) % ) % Operating income $ 7.9 % 7.1 % 7.1 % Depreciation by Segment Mattress Fabrics $ 4.8 % Upholstery Fabrics ) % Depreciation $ 3.6 % Page 6 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE SIX MONTHS ENDED OCTOBER 27, 2, 2012 (Unaudited) (Amounts in thousands) SIX MONTHS ENDED Amounts Percent of Total Sales October 27, October 28, % Over October 27, October 28, Net Sales by Segment (Under) Mattress Fabrics $ 1.1 % 55.8 % 57.6 % Upholstery Fabrics 9.0 % 44.2 % 42.4 % Net Sales $ 4.4 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ ) % 18.7 % 19.5 % Upholstery Fabrics 7.7 % 17.0 % 17.2 % Gross Profit $ 1.2 % 18.0 % 18.6 % Selling, General and Administrative Expensesby Segment Percent of Sales Mattress Fabrics $ 3.7 % 6.4 % 6.2 % Upholstery Fabrics ) % 10.3 % 11.4 % Unallocated Corporate expenses ) % 2.0 % 2.6 % Selling, General, and Administrative Expenses $ ) % 10.2 % 11.0 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ ) % 12.4 % 13.3 % Upholstery Fabrics 24.6 % 6.7 % 5.8 % Unallocated corporate expenses ) ) ) % ) % ) % Operating income $ 8.5 % 7.8 % 7.5 % Return on Capital (1) Mattress Fabrics % % Upholstery Fabrics % % Unallocated Corporate N/A N/A Consolidated % % Capital Employed (2) Mattress Fabrics 7.0 % Upholstery Fabrics 21.4 % Unallocated Corporate ) ) N/A Consolidated 9.2 % Depreciation by Segment Mattress Fabrics $ 5.0 % Upholstery Fabrics ) % Depreciation $ 3.8 % Notes: (1) See pages 8 and 9 of this financial informationrelease for calculations. (2) The capital employed balances are as of October 27, 2013 and October 28, 2012. Page 7 of 10 CULP, INC.FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF ADJUSTED EBITDA FOR THE TWELVE MONTHS ENDED OCTOBER 27, 2, 2012 (UNAUDITED) (AMOUNTS IN THOUSANDS) Quarter Ended Trailing 12 Months 1/27/13 4/28/2013 7/28/2013 10/27/2013 10/27/2013 Net income $ Income taxes Interest expense (income), net 40 50 48 (3 ) Depreciation and amortization expense Stock based compensation Adjusted EBITDA $ Quarter Ended Trailing 12 Months 1/29/12 4/29/2012 7/29/2012 10/28/2012 10/28/2012 Net income $ Income taxes ) Interest expense, net 33 69 63 60 Depreciation and amortization expense Stock based compensation 80 91 70 Adjusted EBITDA $ Page 8 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE SIX MONTHS ENDED OCTOBER 27, 2013 (Amounts in Thousands) (Unaudited) Operating Income Six Months Average Return on Ended Capital Avg. Capital October 27, 2013 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended October 27, 2013 As of the three Months Ended July 28, 2013 As of the three Months Ended April 28, 2013 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Income taxes receivable - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for the six month period ending October 27, 2013 times two quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, and income taxes payable and receivable. (3) Average capital employed was computed using the three periods ending October 27, 2013, July 28, 2013 and April 28, 2013. Page 9 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE RETURN ON CAPITAL EMPLOYED BY SEGMENT FOR THE SIX MONTHS ENDED OCTOBER 28, 2012 (Amounts in Thousands) (Unaudited) Operating Income Six Months Average Return on Ended Capital Avg. Capital October 28, 2012 (1) Employed (3) Employed (2) Mattress Fabrics $ $ % Upholstery Fabrics % (less: Unallocated Corporate) ) ) N/A Total $ $ % Average Capital Employed As of the three Months Ended October 28, 2012 As of the three Months Ended July 29, 2012 As of the three Months Ended April 29, 2012 Mattress Upholstery Unallocated Mattress Upholstery Unallocated Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Fabrics Fabrics Corporate Total Total assets Total liabilities ) Subtotal $ Less: Cash and cash equivalents - - ) ) - - ) ) - - ) ) Short-term investments - - ) ) - - ) ) - - ) ) Deferred income taxes - current - - ) ) - - ) ) - - ) ) Deferred income taxes - non-current - - ) ) - - ) ) - - ) ) Current maturities of long-term debt - Line of credit - Income taxes payable - current - Income taxes payable - long-term - Deferred income taxes - non-current - Long-term debt, less current maturities - Total Capital Employed $ $ $ ) $ ) $ ) $ Mattress Upholstery Unallocated Fabrics Fabrics Corporate Total Average Capital Employed (3) $ $ $ ) $ Notes: (1) See reconciliation per page 6 of this financial information release. (2) Return on average capital employed represents operating income for the six month period ending October 28, 2012 times two quarters to arrive at an annualized value then divided by average capital employed. Average capital employed does not include cash and cash equivalents, short-term investments, long-term debt, including current maturities, line of credit,current and noncurrent deferred tax assets and liabilities, and income taxes payable. (3) Average capital employed was computed using the three periods ending October 28, 2012, July 29, 2012 and April 29, 2012. Page 10 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED ADJUSTED EFFECTIVE INCOME TAX RATE, NET INCOME AND EARNINGS PER SHARE FOR THE SIX MONTHS ENDED OCTOBER 27, 2, 2012 Unaudited (Amounts in Thousands) SIX MONTHS ENDED Amounts October 27, October 28, Consolidated Effective GAAP Income Tax Rate % )% Reduction of U.S. Valuation Allowance - % Undistributed earnings from foreign subsidiaries - )% Non-Cash U.S. Income Tax Expense )% )% Non-Cash Foreign Income Tax Expense )% )% Consolidated Adjusted Effective Income Tax Rate % % THREE MONTHS ENDED As reported October 27, 2013 As reported October 28, 2012 October 27, Proforma Net October 28, Proforma Net Adjustments of Adjustments Adjustments of Adjustments Income before income taxes $ $
